Case 1:19-cv-02849-TNM Document 3 Filed 09/25/19 Page 1 of 2

AFFIDAVIT OF PROCESS SERVER

United States District Court for the District of Columbia

 

 

 

 

Mark Nordlicht Attorney: NONE
Plaintiff(s), Mark Nordlicht

Vs 245 Trenor Drive

, New Rochelle NY 10804

U.S. Securities and Exchange Commission l| | ] | | | | | | | | ll l|
Defendant(s). #246157%

Case Number: 1:19-cv-02849 -7 pu M

Legal documents received by Same Day Process Service, Inc. on 09/23/2019 at 2:28 PM to be served upon William

Barr, U.S. Attorney General, U.S. Department of Justice, at 950 Pennsylvania Ave., NW, Washington, DC, 20530
I, Emily Cole, swear and affirm that on September 24, 2019 at 1:08 PM, I did the following:

Served William Barr, U.S, Attorney General, U.S. Department of Justice, a government agency by delivering a
conformed copy of this Summons in a Civil Action; Civil Cover Sheet; Notice of Right to Consent to Trial Before

a United States Magistrate Judge; Notice, Consent, and Reference of a Civil Action to a Magistrate Judge; Initial
Electronic Case Filing Order; ECF Attorney/Participant Registration Form; Complaint; Exhibits to Gabrielle
Henderson as Mail Clerk & Authorized Agent at 950 Pennsylvania Ave., NW , Washington, DC 20530 of the
government agency and informing that person of the contents of the documents.

Description of Person Accepting Service:
Sex: Female Age: 30 Height: 5ft4in-5ft8in Weight: 161-200 lbs Skin Color: African-American Hair Color: Dark Brown

Supplemental Data Appropriate to this Service:

[ declare under penalty of perjury that the foregoing information contained in this affidavit is true and correct and that I
am a professional process server over the age of 18 and have no interest in the above legal matter,

 

4

7 f ] ae ¢ i eyo? 40 5%,

; Ayn GA. fh ofy a Sige ee ee
OM AZ ‘ ( Ae he ¢ SF b2O7 / 6 ey %
Emily Cole \_/ TS! Sauldxy LDS
Process Server Ss ie SSIWWOD : Paty
2455 ef oF
Same Day Process Service, Inc. S ” we =

1413 K St., NW, 7th Floor % SAM OS

Washington DC 20005 pr oS
(202)-398-4200 %

Internal Job ID:246157
* Qf

District of Columbia: SS

ve Uf iged and nto before m Uy,
we LE

 

SEP 25 2019
ae D.C.
Cierk, U.S. District ane My comm pear sires February 29, 2024

AGT,
"Ba nkruptcy Courts

 
Case 1:19-cv-02849-TNM Document 3 Filed 09/25/19 Page 2 of 2

. IT OF PR Ss SER

United States District Court for the District of Columbia

Mark Nordlicht Attorney: NONE
Plaintiff(s), Mark Nordlicht
vg 245 Trenor Drive
, New Rochelle NY 10804

U.S. Securities and Exchange Commission | | | | | | | || l|

*246156#

 

 

 

 

 

 

 

 

 

Defendant(s).

Case Number: 1:19-cv-02849 ~ t NM

Legal documents received by Same Day Process Service, Inc. on 09/23/2019 at 2:27 PM to be served upon Jessie Liu,
U.S. Attorney, at 501 3rd St., NW, Washington, DC, 20001

I, Emily Cole, swear and affirm that on September 24, 2019 at 12:12 PM, I did the following:

Served Jessie Liu, U.S, Attorney, a government agency by delivering a conformed copy of this Summons in a Civil
Action; Civil Cover Sheet; Notice of Right to Consent to Trial Before a United States Magistrate Judge; Notice,
Consent, and Reference of a Civil Action to a Magistrate Judge; Initial Electronic Case Filing Order; ECF
Attorney/Participant Registration Form; Complaint; Exhibits to Reginald Rowan as Legal Assistant &
Authorized Agent at 501 3rd St., NW , Washington, DC 20001 of the government agency and informing that person
of the contents of the documents.

Description of Person Accepting Service:
Sex: Male Age: 45 Height: 5ft9in-6ft0in Weight: 161-200 Ibs Skin Color: African-American Hair Color: Salt and
Pepper

Supplemental Data Appropriate to this Service:

I declare under penalty of perjury that the foregoing information contained in this affidavit is true and correct and that 1
am a professional process server over the age of 18 and have no interest in the above legal matter.

Vililyyy

git 40 tit

eR ace yh
” eee eet aS ¢ “1,

Ot ‘n
S p207/GUT Xp e

 

CUA Ly Lé F<; SAUIdXI =e
Emily Cole aoe ee. iS
Process Server - 12 2: 6s

o

af 4 a
% Ne wwe’

Same Day Process Service, Inc. ” ; “ht
1413 K St., NW, 7th Floor “11, HIV we
Washington DC 20005 “rea
(202)-398-4200
Internal Job ID:246156

*, REV
“]:

  
    

 

istrict of Columbia: SS
ee mtopeioreme 2A

 
    

‘ K] pack, Notary-Publie-D.C._
Clerk 1.) District My conv Ssion expires February 29, BS -

J
Bankruptcy
